The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2015

                                        No. 04-15-00345-CR

                                          Enrique MATA,
                                             Appellant
                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 81st Judicial District Court, La Salle County, Texas
                               Trial Court No. 12-05-00028-CRL
                           Honorable Donna S. Rayes, Judge Presiding

                                           ORDER
        Appellant’s court-appointed attorney filed a brief pursuant to Anders v. California, 368
U.S. 738 (1967). This court previously issued an order setting a deadline for appellant to file a
pro se brief if appellant desired to file such a brief. On July 22, 2014, appellant filed a motion
requesting access to the appellate record. See Kelly v. State, No. PD-07-02-13, 2014 WL
2865901, at *3 (Tex. Crim. App. June 25, 2014). Appellant’s motion to access the record is
GRANTED. The clerk of this court is instructed to send a paper copy of the clerk’s record and
reporter’s record for this appeal to appellant with this order.

        If, after reviewing the record, appellant desires to file a pro se brief, he must do so within
thirty days from the date of this order. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court.


                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court